UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

uo

 

 

- --- “=X
PBR SALES, LLC,
Plaintiff, :
Vv, : ORDER
LIBERTY PETROLEUM TRADING : 18 CV 11639 (VB)
INTERNATIONAL, LLC, :
Defendant. :
eee eee eceneeeeee - - xX

 

For the reasons set forth on the record at today’s default hearing, IT IS HEREBY
ORDERED:

Defendant’s motion for a default judgment is GRANTED as to liability.

By separate order of reference, the Court will refer this matter to Magistrate Judge
Davison for an inquest on damages.

Dated: February 26, 2020
White Plains, NY

SO ORDERED
Vincent L. Briccetti
United States District Judge

 
